Citation Nr: 0800784	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO. 06-18 372	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active military service from August 1938 to 
April 1946 and from December 1946 to December 1949. He was 
held captive as a German Prisoner of War (POW) from August 
1943 to April 1945. He died in June 1999. The appellant is 
the surviving spouse of the veteran and the mother of the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which determined that the veteran's daughter was 
not entitled to recognition as a helpless child on the basis 
of permanent incapacity for self-support.

In May 2007, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the appellant's age. See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2007).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence. 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In the instant case, subsequent to issuance of the May 24, 
2007 Board decision, the Board received a written 
communication from the appellant in which she appears to 
request a Board videoconference hearing on this matter. 

Accordingly, the May 24, 2007 Board decision addressing the 
issue of whether the veteran's daughter is entitled to 
recognition as a helpless child on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years is vacated.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



